DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered. 
Response to Amendment
Examiner acknowledges amended Claim 1, canceled Claims 3-6, 12, 13, and 17, withdrawn-currently amended Claim 11, withdrawn Claims 14-16, new Claim 18, and withdrawn-new Claim 19 in the response filed on 11/16/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 7-10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 7-10, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “pearlescent pigments of transparent borosilicates or aluminosilicates, where the pearlescent pigments are directly coated with metal oxides,” (emphasis added).  That is, the instant limitation requires metal oxides to be directly on the pearlescent pigment, not necessarily directly on the borosilicates or aluminosilicates.  In Applicant’s Specification, the pearlescent pigments comprise of metal oxides coated on transparent borosilicates or aluminosilicates (Please see [0013] in Applicant’s published application).  Applicants do not have support for metal oxides to be further added/coated on pearlescent pigments.  For these reasons, the instant limitation fails to comply with the written description requirement.  For the purpose of examining prior art, the transparent borosilicates or aluminosilicates are directly coated with metal oxides, which the Examiner believes is the Applicant’s intention when amending Claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014198780 (“Gilberti et al.”), in view of US Pub. No. 20090255442 (“Hollman et al.”), in view of US Patent No. 5630877 (“Kashiwagi et al.”), and in view of US Pub. No. 20130157021 (“Baumlin”).
With regards to Claims 1, 2, and 18, Gilberti et al. teaches a paper material comprising a base support, made of a mixture of cellulose fibers comprising at least one polymeric substance, which is adapted to give the mixture of fibers mechanical strength, and an inorganic filler, wherein said base support includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive includes an embossed coating, and wherein said coating comprises one or more binder polymers and/or waxes, in a mixture with pearlescent pigments and with magnetic or diamagnetic metallic pigments (Abstract and Pages 1-3 and 5).  
The limitation(s) “the metallic pigments are those normally used for exterior grade paint” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  In the instant case, regardless of what the magnetic or diamagnetic metallic pigments are normally used for, the structure and material of the coating is substantially identical to the claimed and disclosed structure, and hence deemed to be capable of being “used for exterior grade paint”.  Furthermore, it would have been obvious 
While Gilberti et al. teaches its pearlescent pigments of various colors and particle sizes (Page 3: Lines 3-5), Gilberti et al. does not necessarily teach its pearlescent pigments are of various shapes and comprise of transparent borosilicates or aluminosilicates directly coated with metal oxides.  Gilberti et al. does not explicitly teach its metallic pigments are of various shapes.  Gilberti et al. also does not teach the base support that includes at least one surface adhesive, overall, have a Bendtsen ISO 2494 roughness value in a range between 350 and 450 ml/min. 
Hollman et al. teaches pearlescent pigments of various colors, particle sizes, and shapes, wherein the pearlescent pigments are transparent borosilicates or aluminosilicates directly coated with metal oxides, such as iron oxides, titanium oxides, and tin oxides (Abstract, [0014]-[0016], [0043], [0047], and [0048]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Hollman et al.’s pearlescent pigments in order to provide the coating with intense color, luster, and luminosity (i.e. intrinsically stable to exposure of the UV component) [0014].  
Kashiwagi et al. teaches metallic pigments having various shapes (Col. 9: Lines 26-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Gilberti et al.’s metallic pigments be of various shapes to effectively be sensitive to a magnetic field so as to orient according to a design (Abstract).  
In light of the intended use limitation and the prior art of record having substantially the same claimed paper material, including the coating pigments in structure and materials, the materials used in prior art of record is capable of being used an exterior grade paint and intrinsically stable to exposure of a UV component of sunlight.   

Baumlin teaches a paper material comprising a base support that includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive has a Bendtsen roughness value in a range between 50 and 400 ml/min (Abstract, [0023], [0027], [0033], and [0052]). One of ordinary skill in the art would recognize that in the paper industry, surface roughness is an important property since it affects print quality, certain aesthetics for a representative artisan, end use of the paper material, etc.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Gilberti et al.’s surface of said base support including said surface adhesive to have a Bendtsen ISO 2494 roughness of 350-450 ml/min in order to achieve desirable properties as set forth above.  

With regards to Claim 7, Gilberti et al. teaches the polymeric substance included in the base support comprises one or more colophony-based, alkyl-ketene-dimer-based, acetylsuccinic-acid-based, or epichlorohydrin-based resins, or modified starches (Page 2). 

With regards to Claim 8, Gilberti et al. teaches the inorganic filler is a mineral filler comprising one or more substances selected from the group consisting of carbonates, kaolins, talk and mixture thereof (Page 2). 



With regards to Claim 10, Gilberti et al. teaches the binder polymers comprise at least one of polyurethane-, acrylic-, polyvinyl alcohol-, styrene-butadiene or silicone- based polymers (Pages 2 and 3).  

Claims 1, 2, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014198780 (“Gilberti et al.”), in view of US Pub. No. 20090255442 (“Hollman et al.”), US Patent No. 5630877 (“Kashiwagi et al.”), and in view of US Pat. No. 7214728 (“Kimpimaki et al.”).
With regards to Claims 1, 2, and 18, Gilberti et al. teaches a paper material comprising a base support, made of a mixture of cellulose fibers comprising at least one polymeric substance, which is adapted to give the mixture of fibers mechanical strength, and an inorganic filler, wherein said base support includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive includes an embossed coating, and wherein said coating comprises one or more binder polymers and/or waxes, in a mixture with pearlescent pigments and with magnetic or diamagnetic metallic pigments (Abstract and Pages 1-3 and 5).  
The limitation(s) “the metallic pigments are those normally used for exterior grade paint” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, 
While Gilberti et al. teaches its pearlescent pigments of various colors and particle sizes (Page 3: Lines 3-5), Gilberti et al. does not necessarily teach its pearlescent pigments are of various shapes and comprise of transparent borosilicates or aluminosilicates directly coated with metal oxides.  Gilberti et al. does not explicitly teach its metallic pigments are of various shapes.  Gilberti et al. also does not teach the base support that includes at least one surface adhesive, overall, have a Bendtsen ISO 2494 roughness value in a range between 350 and 450 ml/min. 
Hollman et al. teaches pearlescent pigments of various colors, particle sizes, and shapes, wherein the pearlescent pigments are transparent borosilicates or aluminosilicates directly coated with metal oxides, such as iron oxides, titanium oxides, and tin oxides (Abstract, [0014]-[0016], [0043], [0047], and [0048]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Hollman et al.’s pearlescent pigments in order to provide the coating with intense color, luster, and luminosity (i.e. intrinsically stable to exposure of the UV component) [0014].  
Kashiwagi et al. teaches metallic pigments having various shapes (Col. 9: Lines 26-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of 
In light of the intended use limitation and the prior art of record having substantially the same claimed paper material, including the coating pigments in structure and materials, the materials used in prior art of record is capable of being used an exterior grade paint and intrinsically stable to exposure of a UV component of sunlight.   
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
Kimpimaki et al. teaches a paper material comprising a base support that includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive has a Bendtsen roughness value of 360 ml/min (Abstract, Col. 1: Lines 9-39, Col. 2: Lines 39-53, Col. 3: Line 10-12, Example 3, and Table 1). One of ordinary skill in the art would recognize that in the paper industry, surface roughness is an important property since it affects print quality, porosity, certain aesthetics for a representative artisan, end use of the paper material, etc.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Gilberti et al.’s surface of said base support including said surface adhesive to have a Bendtsen ISO 2494 roughness of 360 ml/min in order to achieve desirable properties as set forth above.  



With regards to Claim 8, Gilberti et al. teaches the inorganic filler is a mineral filler comprising one or more substances selected from the group consisting of carbonates, kaolins, talk and mixture thereof (Page 2). 

With regards to Claim 9, Gilberti et al. teaches a surface adhesive, wherein the adhesive is based on starch, polyvinyl alcohol, acrylic, polyurethane or styrene-butadiene polymers (Page 2). 

With regards to Claim 10, Gilberti et al. teaches the binder polymers comprise at least one of polyurethane-, acrylic-, polyvinyl alcohol-, styrene-butadiene or silicone- based polymers (Pages 2 and 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785